DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 1 recites “An undercarriage arrangement” and has been amended to recite “the undercarriage being arranged: in response to a braking setpoint, to be braked with the braked wheels carried by the axle(s) carrying braked wheels only; and in response to reaching a maximum level of braking by the wheels carried by the axle(s) carrying braked wheels only, to be additionally braked with the braked wheel carried by the axle that also carries the motor-driven wheel.”  The original disclosure fails to indicate that the undercarriage is “arranged” in such manner.  Instead, it appears that the recited brake control is carried out by an unclaimed brake control or controller, the location of which is never specified in the original disclosure.  New claim 9 is also directed towards “an undercarriage, comprising” “a brake control”.  There is no indication in the original disclosure that the brake control is part of the undercarriage.  The limitations are narrower that the original disclosure in that manner and therefore constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 is directed towards “An undercarriage arrangement” and has been amended to recite “the undercarriage being arranged: in response to a braking setpoint, to be braked with the braked wheels carried by the axle(s) carrying braked wheels only; and in response to reaching a maximum level of braking by the wheels carried by the axle(s) carrying braked wheels only, to be additionally braked with the braked wheel carried by the axle that also carries the motor-driven wheel.”  The recited brake control appears to be carried out by an unclaimed brake control or controller.  It is not clear what is encompassed by “the undercarriage being arranged” to carry out the recited functions.  There does not appear to be any arrangement of the undercarriage itself that would cause it to brake in the manner claimed in response to the setpoint as claimed.  Claims 7-8 also recite control and data manipulation operations that the disclosed undercarriage appears incapable of fulfilling.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gama-Valdez et al (US# 2015/0301531) in view of Lavigne et al (US# 2009/0108131). 	
Gama-Valdez et al disclose a bogey undercarriage ([0027]), at least two wheels, a motor-driven wheel fitted with a rotary drive device and no brake device and a braked wheel fitted with a brake device and no drive device.   Note [0027] suggests a 4 or 6 wheeled bogie with actuators on one or more wheels, one or more actuators being brake disks to brake one or more wheels, and alternatively or additionally motor actuators to drive one or more wheels.   Gama-Valdez et al lack the specific disclosure of the bogey having at least two axles, each carrying at least two wheels.  Lavigne et al discloses an embodiment of a 6 wheeled bogey which has three axles 20a-20c.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize an axle for each pair of wheels of Gama-Valdez et al, as demonstrated by Lavigne et al, as an obvious means of implementing the 4 or 6 wheeled bogie of Gama-Valdez et al which provides the predictable results of proper wheel support and gear stability.  Regarding the specific arrangement of driven wheels and braked wheels, it is noted that there are a finite number of combinations of braked and driven wheels in a 4 or 6 wheeled bogie.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to try the various combinations with the predictable result of more braking force and less driving force as wheels are fitted brake units instead of motors and less braking force and greater driving force as more wheels are fitted with motors instead of .

Response to Arguments
Applicant's arguments filed 7/08/2021 have been fully considered but they are not persuasive.
Regarding claim 1 and the prior art rejection, please note the 112(b) rejection above.  As the structure that performs the recited function has not been claimed (a control/controller), the function has been taken as an intended use or intended mode of operation.  It is maintained that Gama-Valdez, as modified, is capable of being controlled as claimed.  Claim 9 appears to positively claim the structure performing the function by requiring a “brake control” of which [0025] of the publication provides the example of a microprocessor and memory.  Claim 9 therefore is distinguished over the prior art of record.  However, the original disclosure does not appear to indicate where the brake control is installed whereas new claim 9 includes it as part of the undercarriage and therefore constitutes new matter.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK